In a negligence action to recover damages for personal injuries, etc., plaintiff appeals from an order of the Supreme Court, Kings County, dated May 4, 1979, which denied his motion for leave to increase the ad damnum clause of the complaint from $100,000 to $1,000,000. Order affirmed, without costs or disbursements. In our opinion Special Term did not abuse its discretion. Plaintiff’s moving papers failed to advise the court of the fact that, as stated in the opposition papers, "It should be noted that the plaintiff has made three previous applications to the court for similar relief.” Plaintiff has submitted no' reply affidavit explaining the nature of the three prior applications the dispositions thereon, and how this application is different from the prior applications. O’Connor, J. P., Mangano, Rabin and Gibbons, JJ., concur.